DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Preliminary Amendments and Remarks, filed 6 July 2020, in the matter of Application N° 16/826,366.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
No claims have been canceled.  Claims 24-27 have been added.  Support is provided for the newly presented limitations in the originally filed specification.  See Example 2 and pages 14-15.
Claims 1, 14, and 20 have been amended.  Support for the amended limitations provided in claims 1 and 20 is also provided.  See ¶[0064]-¶[0068] and Example 2.
No new matter has been added.
Thus, claims 1-27 represent all claims currently under consideration.

Information Disclosure Statement
No Information Disclosure Statements have been filed for consideration.

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7-15, 18-23, 25, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of Shawer et al. (USPN 10,596,107 B2). Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant claim 1 recites:
An ophthalmic suspension comprising an ophthalmic active ingredient suspended in a formulation vehicle, wherein the ophthalmic active ingredient is present as particles that have Dv90<5 μm and Dv50<1 μm, and the formulation vehicle comprises a suspending agent comprising a cross-linked carboxyl-containing polymer and a particle size stabilizing agent comprising a non-ionic cellulose derivative, wherein the non-ionic cellulose derivative is present at a concentration of at least 0.05 wt% effective to provide at least moderate particle size protection.

Claim 1 of the ‘107 patent discloses:
An ophthalmic suspension comprising an ophthalmic active ingredient suspended in a formulation vehicle, wherein the ophthalmic active ingredient is present as particles that have Dv90<5 μm and Dv50<1 μm, and the formulation vehicle comprises a suspending agent and a non-ionic cellulose derivative, wherein the suspending agent comprises a carboxyvinyl polymer.

Instant claim 20 recites:
A method of treating an ophthalmic inflammatory condition comprising administering to an eye of a patient in need of said treating a suspension comprising an ophthalmic anti-inflammatory active ingredient suspended in a formulation vehicle, wherein the ophthalmic anti-inflammatory active ingredient is present as particles that have Dv90<5 μm and Dv50<1 μm, and the formulation vehicle comprises a suspending agent comprising a cross-linked carboxyl-containing polymer and a particle size stabilizing agent comprising a non-ionic cellulose derivative, wherein the non-ionic cellulose derivative is present at a concentration of at least 0.05 wt% effective to provide at least moderate particle size protection.

Claim 14 of the ‘107 patent discloses:
A method of treating an ophthalmic inflammatory condition comprising administering to an eye of a patient in need of said treating an ophthalmic suspension according to claim 1.
The above emphasized text represents the differences between recited and disclosed independent composition and method claims.
The remaining limitations recited in claims 2-5, 7-15, 18, 19, 21-23, 25, and 26 are read on and rendered obvious by the limitations disclosed in claims 2-12 and 14-17 of the 107’ patent.
Based on the teachings of the Shawer reference, it is immediately apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed composition as well as arriving at the practiced method of treatment.  Therefore, the instant invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, absent a clear showing of evidence to the contrary.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 contains the trademark/trade name carbomer.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe polyacrylic acid and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over Cavanagh et al. (WO 2013/169647 A1) in view of Xia et al. (US Pre-Grant Publication Nº 2012/0028947 A1) and Kimura et al. (USPN 5,556,848).
The limitations recited in independent claims 1 and 14 are discussed above.
Cavanagh discloses nanocrystal preparations for hydrophobic therapeutic agents, pharmaceutical compositions thereof and methods for treating the signs and/or symptoms of disorders (see e.g., Abstract).
At the outset, the Examiner acknowledges that Cavanagh appears to focus preferably on preparations that comprise fluticasone propionate and/or triamcinolone acetonide as the (nasally) administered corticosteroids of interest.  However, the Examiner directs Applicants to MPEP §2123(I) which states, “[a] reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments” as well as to MPEP §2123(II) which states, “[d]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.”
In the instant case, the Examiner respectfully submits that the broader teachings of Cavanagh disclose preparing sterile stable nanocrystals of hydrophobic drugs such as corticosteroids.  See Abstract, ¶[0008] and ¶[0044].  Disclosed amongst those corticosteroids deemed suitable for the methods of the practiced invention are both loteprednol etabonate and difluprednate.  See ¶[0199].
The recited concentration for loteprednol etabonate ranges from 0.1 wt% to 0.4 wt% and focuses in on 0.38 wt% (see instant claims 14 and 15).  The recited concentration for difluprednate ranges from 0.01 wt% to 0.1 wt% and focuses in on 0.05 wt% (see instant claims 14 and 15).  Cavanagh discloses at ¶[0008] that the overall concentration of the hydrophobic drug nanocrystals will range from 0.0001% to 10% of the composition.  Paragraph [0139] discloses additional preferred concentration ranges for the hydrophobic drugs with initial concentrations ranging as low as 0.5%-0.1% and 0.05%-0.01%.
The Examiner acknowledges that Cavanagh does not expressly teach the recited weight percentages for the respective hydrophobic drug compounds.  In this respect, the Examiner concedes that the reference is somewhat deficient despite teaching actives and ranges that clearly overlap the instantly claimed limitations.
Despite this perceived deficiency, the Examiner submits that the actives and their recited amounts are well known in the art and would have been prima facie obvious to a person of ordinary skill in the art at the time of the filed invention.  Evidence to support the Examiner’s position is found in the teachings of Xia et al. and Kimura et al.
Both references disclose administering their respective actives as aqueous ophthalmic suspensions.  See ¶[0022] (Xia) and Abstract (Kimura).
Xia discloses formulating aqueous ophthalmic suspension compositions using amounts of loteprednol etabonate in amounts ranging from 0.3-2 wt% of the composition (see e.g., claim 10).  Additional teachings in the references disclose that individual doses of the practiced ophthalmic suspension will contain 0.16 wt% loteprednol etabonate.  See ¶[0018].  Paragraph [0022] teaches that the total amount of loteprednol etabonate administered per day will range up to 0.2%.  Thus, twice daily administration of the composition to the eyes would result in a total dosage of about 0.4 wt%.
Additional motivation for relying on the teachings of Xia for the amounts of loteprednol etabonate reside with the vehicle used to prepare the formulation.  Therein, Example 4, for instance, discloses combining polycarbophil (aka Noveon® AA-1), propylene glycol, glycerin, loteprednol etabonate, edetate disodium dihydrate, boric acid and benzalkonium chloride to produce a preferred ophthalmological suspension formulation.
Kimura discloses producing an ophthalmic suspension that shows superior anti-inflammatory action and antiallergic action through local administration.  The suspension of diflupredonate (aka difluprednate) is also taught as being effective for treating conditions such as uveitis (see e.g., Title; Abstract).  The reference additionally teaches that depending on the disease being treated, difluprednate content will vary, but is generally contained in a proportion of 0.005-0.5% w/v, and more preferably, between 0.01-0.2% w/v (see e.g., col. 2, lines 15-27).
Thus, based on the additional guidance provided by the foregoing teachings, the Examiner concludes that a person of ordinary skill in the art at the time of the filed invention would have motivation to modify the teachings of Cavanagh such that the practiced invention would select either loteprednol etabonate or difluprednate for use as the hydrophobic drug nanocrystals to be formulated as an ophthalmic suspension.
The reference is also directed to the preparation of nanosuspensions, notably for improving the bioavailability of insoluble drugs.  See e.g., ¶[0121]-¶[0123].  Paragraph [0124] discloses, “[s]ince most ophthalmic suspensions are aqueous, the particle size of an insoluble drug determines its rate of dissolution into dissolved drug (or bioavailable drug) at any given time.”  “For insoluble drugs, the way to enhance the bioavailability of a water-insoluble drug is by utilization of micronized or nanosized dosage forms.”  Exemplified further in the paragraph is fluticasone propionate (FP) in which the drug’s rate of dissolution is dramatically enhanced by lowering the particle size.  Comparatively, the release rate of FP particles ranging from 800-900 nm is many-fold that of particles that are greater than 10 microns.
Paragraph [0363] presents the conceptual definitions for both “D50” and “D90” as are understood by the state of the art.  As those definitions pertain to the teachings of Cavanagh, however, the Examiner notes that the reference teaches that the practiced nanocrystals (independent of the selected hydrophobic active ingredient) will have an average size ranging between 400-800 nm (e.g., 300-600 nm, 400-600 nm, or 500-700 nm).  See ¶[0077].  This is considered by the Examiner as immediately meeting each of the recited Dv90 and Dv50 size limitations presented in the instantly claimed invention.
Paragraph [0081] of the reference additionally discloses that the practiced pharmaceutical compositions will comprise one or more pharmaceutically acceptable carriers or excipients and the nanocrystals of hydrophobic drugs.  The compositions can be in the form of ophthalmic preparations and sprays.
Paragraph [0270] discloses that examples of cross-linked carboxy-containing polymer systems suitable for use in the topical stable ophthalmic formulations of the invention include, but are not limited to Noveon AA-1, Carbopol®, and/or DuraSite®.  The first two of the preferred carriers are tradenames for polycarbophil and carbomers (aka polyacrylic acid), respectively.  Definitions for these are affirmed by those definitions set forth in ¶[0068] of Applicants’ originally-filed specification.
The reference additionally teaches the use of “tear substitutes” or “wetting agents” as excipients.  These are disclosed as being used to lubricate the eyes, approximate the consistency of endogenous tears, aid in natural tear build up, etc.  See ¶[0273].
Paragraph [0274] discloses that this component will be preferably embodied by HPMC and that the preferred concentration of HPMC will range from about 0.1% w/v to about 1.0% w/v, thereby meeting the concentration limitation recited in claims 1, 9, 10, 13, 20, 25, and 26.
The limitations recited in claims 24 and 27 have been fully considered.  However, the broadest reasonable interpretation of these two claims is that they recite a size limitation property which is directly tied to the composition which is recited in the respective preceding claims.  The Examiner, as discussed above, has demonstrated that these compositions are taught and suggested by Cavanagh.  MPEP §2112.01(I) states, “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established” and that, “[w]hen the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  In the instant case, and with direct reference to the disclosed sizes and ranges of the particles of the practiced dosage forms, the Examiner respectfully submits that the most preferred dimensional ranges of the active particles are less than one micron.  Thus, while the reference is silent as to the recited storage conditions, the Examiner advances the position that structural particle size limitation is still met by Cavanagh.
Paragraph [0267] discloses the different excipients that may be used in the practiced formulations and among those which are taught are surfactants.  Paragraph [0269] further defines this component as including Pluronics®, the trade name for poloxamer surfactants.  This disclosure is considered to embody all blends of Pluronics®, thereby teachings and suggesting the instantly claimed poloxamer 407 (aka Pluronics® F127).  Various surfactants are disclosed as alternative compounds providing steric stabilizing functionality.  Methyl cellulose is disclosed as the preferred compound.  However, other surfactants such as Pluronic® F127 are taught as being used for this purpose as well.  The commonly disclosed concentration for different compounds used as the steric stabilization compound ranges from 0.1-1.0% of the composition.  See ¶[0189].
Regarding the stability of the recited formulations, Cavanagh discloses that, whether stored at 2-8ºC or at -20ºC, the practiced formulations are stable for at least 24 months.  See ¶[0314]-¶[0315].  Such is considered to meet the limitations recited in claims 2 and 3.
The limitations directed to the method recited in claim 20 are taught and suggested by Cavanagh as well.  Claims 24 and 25, for instance, is directed to a method of treating or alleviating a symptom of an ocular disorder comprising administration of the practiced compositions.  The ocular disorder is further defined as comprising post-operative ocular inflammation, uveitis, etc., and the method comprises administering topically to the lid margin, skin, or ocular surface of a subject in need thereof, the aforementioned composition.
Paragraph [0323] discloses different dosing regimens.  In one embodiment, two drops (about 40 µL drop size) of the formulation are loaded onto an applicator (e.g., brush or swab) and then delivered to the subject in need thereof by, e.g., swiping the applicator against the lower eyelid (once or twice) and then the upper eyelid (once or twice), and repeatedly as needed.
Regarding the remaining vehicle components, Cavanagh teaches that -“demulcifing (demulsifying) agents” (aka lubricants for ocular surfaces) are included in the composition and will include combinations of compounds such as propylene glycol and glycerin.  See ¶[0309].  Paragraph [0310] teaches that glycerin is used in a preferred amount of about 1% (w/w), propylene glycol is used in a preferred amount of about 1% (w/w), and cellulose derivative (e.g., HPMC) in a preferred amount of about 0.5% (w/w).  A preferred cellulose derivative is pharmaceutical grade HPMC.
Regarding the recited boric acid buffer component, Cavanagh discloses in ¶[0277] that the tear substitute, or one or more components thereof is buffered to a pH of 5.0 to 9.0, preferably pH 5.5 to 7.5, more preferably pH 6.0 to 7.0, with a suitable salt.  Preferred buffers include borate buffers, which themselves, include boric acid and its salts.  See ¶[0281].  Preferred buffer concentrations are taught as ranging from 0.1% to 1.5% (w/v).  See ¶[0280] and ¶[0287].  The latter citation teaches that borate buffers are preferred.
Based on the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  
The teachings of Cavanagh, as discussed above, are directed to methods of treating ocular conditions of the eye (i.e., post-surgical inflammation, uveitis, etc.) comprising administering to the patient in need thereof a storage stable composition whose particles sizes meet the recited “Dv90” and “Dv50” limitations.  The practiced compositions expressly teach using hydrophobic drugs, and though they preferably exemplify two other drugs, the instantly claimed loteprednol etabonate and difluprednate are taught and suggested.
The latter disclosed actives and the instantly recited amounts are taught by Xia and Kimura.  Motivation for modifying the teachings of Cavanagh to incorporate either of loteprednol etabonate and difluprednate is present as all references are directed to using steroid-based ophthalmic suspensions to treat common ocular disorders and/or their symptoms.
Cavanagh additionally and preferably teaches the use and presence of each of the vehicular excipients and amounts for each component as used within the context of an ophthalmic dosage form.
The Examiner respectfully concludes that a person of ordinary skill in the art at the time of the filed invention would have had clear motivation to prepare the vehicle as set forth in claims 13, 23, 25, and 26.  As stated above, Cavanagh teaches and suggests nearly each of the claimed excipients and their weight percentages.  The Examiner’s position that the claimed invention is obvious is supported by the teachings of Xia.  Example 4 (see ¶[0056], Table 4), for instance discloses combining polycarbophil in an amount of 0.375g/100g of composition (0.375 wt%), with 0.44 wt% propylene glycol, with 0.88 wt% glycerin, with 0.5 wt% LE, with 0.055 wt% edetate disodium dihydrate, with 0.5 wt% of boric acid, and with 0.006 wt% benzalkonium chloride.
Example 5 (Table 5 of ¶[0058]) discloses yet another vehicle for loteprednol etabonate that combines Carbopol® 934P NF in an amount of 3.75 mg/mL of composition (0.375 wt%), with 0.44 wt% propylene glycol, with 0.88 wt% glycerin, with 0.16 wt% LE, with 0.055 wt% EDTA, with 0.006 wt% benzalkonium chloride, with 0.5 wt% of boric acid, and with sodium chloride 0.05 wt%.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, absent a clear showing of evidence to the contrary.

Claims 1,4, 5, 8-15, and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Meyering (US Pre-Grant Publication Nº 2005/0182039 A1) in view of Schopf et al. (Ophthalmology and Therapy; published 4 February 2014; of record in parent application 15/006,525) and Lichter et al. (US Pre-Grant Publication Nº 2010/0004225 A1).
The limitations of the claims at issue are discussed above.
Meyering discloses loteprednol etabonate suspension formulations which are in the form of gels and which are used to treat dry eye (aka ophthalmic inflammatory condition) (see e.g., Abstract; claims 1 and 8).  The gel formulations are further taught in claim 9 as comprising as one of the components, acrylic acid-based polymer which is further defined as being Carbomer 934P (see e.g., Examples 2-4; ¶[0023]).  The gel composition disclosed in claim 9 also teaches including propylene glycol which according to ¶[0023], is a compound which is understood to enhance the viscosity of the composition.  Paragraph [0023] teaches that other compounds such as hydroxypropylmethyl cellulose or “HPMC” are functional equivalents to propylene glycol.  As such, the Examiner advances that a person of skill in the art at the time the instant invention was filed would have had a reasonable expectation of producing a loteprednol etabonate suspension using both a carbomer and HPMC as the carrier vehicle.  The reference also teaches and suggests that other such ingredients as surfactants (e.g., Pluronic or poloxamers) may be included in the composition.  One such surfactant is exemplified as being Pluronic F-68 (aka poloxamer 188).  The reference is also considered to teach and suggest the recited use of sodium borate or boric acid as a buffering agent (see e.g., ¶[0021]) as well as glycerol as an additional co-solvent/viscosity modifying agent ¶[0023].
Regarding the use of such specific carrier agents as poloxamer 407 (aka Pluronic F127) with hydroxypropylmethyl cellulose E4M (aka HPMC 2910), the Examiner concedes that Meyering does not teach the specific pairing where it pertains to its compositions.  However, it is advanced that such a combination would have been known to a person of skill in the art at the time of the instantly filed invention, as evidenced by Lichter et al.
Lichter teaches in Example 5, for instance, that combinations of poloxamer 407, Carbopol 934P, and HPMC (e.g., HPMC 2910, per Example 4) are known in the prior art where it pertains to preparing gels which are adhesive to more sensitive tissues, in this case, mucoadhesive tissue.  The Examiner concedes that Lichter does not disclose that the intended use of its products are directed to topical ocular applications.  However, it is noted that among the myriad of active ingredients which may be used in conjunction with the practiced carrier is included loteprednol etabonate ¶[0206].  It is also noted that the practiced formulations can be in suspension form (e.g., Example 5) and that the active will be in the form of a micronized particulate (e.g., claims 15 and 22; ¶¶[0050]-[0051]; [0266]).  Paragraph [0266] teaches that the “micronized” particles will range in size, at its broadest, from 0.5-500 microns and also that they will be sized to less than about 5 microns.
Thus, Lichter, when considered in combination with the teachings of Meyering, is considered to convey to the skilled artisan, motivation to select the specifically recited HPMC and poloxamer polymers.  Said motivation is considered to be derived from the aforementioned Example 5 which produces a mucoadhesive gel suspension which delivers a micronized active ingredient.  As the reference also teaches and suggests that loteprednol etabonate is a drug which may be delivered from the practiced carrier compositions, the Examiner concludes that the combined teachings would guide the skilled artisan to producing a gel composition which may be topically administered to the eye (i.e., sensitive tissue), which would deliver a micronized active such as loteprednol etabonate.
Regarding the loteprednol etabonate, the reference teaches the use of micronized loteprednol (see e.g., Example 1), however, the reference does not specifically disclose either the Dv90 or Dv50 particle size ranges.  The reference also discloses that the amount of loteprednol etabonate present in the composition will range from 0.001-5.0 wt% (claim 2) and from 0.001-1.0 wt% (claim 3).  Examples 2-4 disclose the use of the drug in an amount of about 0.31-0.32 wt% of the composition.  The reference does not specifically disclose using 0.38% by weight of loteprednol etabonate.  However, the teachings of Schopf et al. are considered to remedy both of the aforementioned deficiencies pertaining to the disclosed drug.
Therein, Schopf discloses studying the pharmacokinetics for topically-applied ocular loteprednol etabonate formulations.  The disclosed suspension incorporates the loteprednol etabonate or “LE” as a “mucus-penetrating particle” or “MPP” at an amount of 0.4 wt% of the composition (see Abstract).  The LE-MPP particles are also disclosed as being milled until a particle size of about 200 nm was achieved (see pg. 65, left column; second paragraph).  The conclusion reached by the study is that that a formulation administering 0.4% LE-MPP improved the overall pharmacokinetic profile in ocular tissue compared to Lotemax 0.5% suspension (see e.g., Discussion, pg. 69) stating further that nanoparticles have the potential to improve ocular exposure from topical administration (see pg. 70, left col., bottom).  Thus, in view of the combined teachings of Meyering and Schopf, the Examiner concludes that a person of skill in the art at the time of the filed invention would have been motivated to produce the composition of claim 1 using the aforementioned carrier, in addition to modifying the loteprednol of Meyering to be a sub-micron particle size.  Further, the reference demonstrates that amounts of loteprednol etabonate in amounts such as 0.4 wt% of the formulation (i.e., 0.38 wt%) would have been known at the time of the instant invention.
Thus, based on the combined guidance provided by the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, alone or in combination, especially in the absence of evidence to the contrary.
	
All claims have been rejected; no claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615